DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhaus (2,092,897).
Regarding claim 1, Sudhaus shows a high efficiency nozzle, the nozzle comprising: the nozzle comprising: an  inlet (b) adapted to receive a pressurized fluid  an  exit (C) having an oblong shape in cross section adapted to discharge the pressurized fluid from the nozzle; streamlined internal fluid flow pathway extending continuously from the inlet to the exit defined by smooth walls without an obstruction projecting into the internal fluid flow pathway (fig 5, 6), wherein the smooth walls include a converging section (fig 6) defined by opposing upper and lower walls that form a relatively long dimension of the oblong exit and opposing side walls (fig 5) that form a 
But fails to explicitly show that an inner  perimeter of the internal fluid flow pathway increases.
The examiner notes that the l dimension in Sudhaus is dependent on the width of the surface to be heated (page 1, line 28-29). The examiner also notes that the applicant has criticality in the specification as to why the perimeter of the internal flow pathway has to increase in a  downstream direction. The examiner notes that a length l can be chosen so that the perimeter of the internal flow pathway would be larger at the outlet than the inlet if the surface to be heated was wide enough..
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the length l of Sudhaus long enough so that the perimeter of the internal flow pathway would be larger at the outlet than the inlet as a matter of obvious design choice as well as to heat a very wide surface.
Additionally, it would have been obvious to one with ordinary skill in the art at the time the invention was made to make the length l in Sudhaus long enough so that  the perimeter of the internal flow pathway would be larger at the outlet than the inlet, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13,  the top and bottom walls are substantially flat and planar and the side walls are substantially flat and planar (fig 5, 6)
Regarding claim 14, the internal fluid flow pathway includes a straight section (n1) extending from the converging section in the downstream direction, the straight section forming the oblong exit.
Regarding claim 15,  wherein the straight section is defined by parallel opposing top and bottom walls and parallel opposing side walls (fig 5, 6).
Regarding claim 16,  wherein the parallel opposing top and bottom walls of the straight section extend directly from the top and bottom walls of the fluid pathway, and the parallel opposing side walls of the straight section extend directly from the side walls of the fluid pathway (fig 5, 6).
Regarding claim 17, wherein the parallel opposing top and bottom walls are flat in shape and the parallel opposing side wall are flat in shape (fig 5, 6).

If the applicant disagrees with the examiner that the top and bottom walls are substantially flat and planar and the side walls are substantially flat and planar and that the parallel opposing top and bottom walls are flat in shape and the parallel opposing side wall are flat in shape in the Sudhaus, the following backup 103 is provided.

13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhaus (2,092,897) in view of Smith (1,067,069).
Regarding claims 13 and 17, Sudhaus shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the top and bottom walls are substantially flat and planar and the side walls are substantially flat and planar and that the parallel opposing top and bottom walls are flat in shape and the parallel opposing side wall are flat in shape.
However, Smith teaches a similar nozzle where all the walls are flat in shape (fi 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make all the walls of Sudhaus, including the top, bottom and side walls as well as the parallel top bottom and side walls flat a planar, in order to make the nozzle easier to build.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/1/2021